DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,701,304 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-10 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:

Re claims 1-10 and 19, the terminal disclaimer filed on 8/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,701,304 has been reviewed and is accepted.  As a result, the previous obviousness-type double patenting rejections are no longer applicable.

Re claims 1-10, the prior art does not disclose an artificial window system having the specific limitations disclosed in claims 1-10, wherein the artificial window system comprises: a camera sensor for capturing a plurality of image frames representative of an outdoor environment; an artificial window device including at least a first display panel for displaying at least a portion of the plurality of image frames; and a controller to: receive a video signal and cause the first display panel to display at least a portion of the video signal; identify a region of the first display panel obscured from user view; and transition the identified region of the first display panel obscured from user view into a low-power mode.

Re claim 19, the prior art does not disclose a computer-implemented method of power management for an artificial window having a first display panel having the specific limitations of claim 19, wherein the method comprises: receiving, by a controller, a signal indicating a region of the first display panel is obscured from user view; and sending, by the controller, a first signal to cause the first display panel to transition into a low-power mode, wherein transitioning to a low-power mode includes dimming a backlight associated with the region of the first display panel obscured from view.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699